          Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


 KAREN D. GARCIA on her own behalf and
 of minor DM,

         PLAINTIFFS                                      CIVIL NO.:

             V.
                                                         PLAINTIFF DEMANDS
 MUNICIPALITY OF COMERIO; QBE                            TRIAL BY JURY
 SEGUROS; INSURERS 1-10; UNKNOWN
 DEFENDANTS 1-10                                         TORTS - DIVERSITY

        DEFENDANTS




                                       COMPLAINT
TO THE HONORABLE COURT:

       Come now Plaintiffs, by and through their undersigned attorneys, whom respectfully state,

allege, and request as follows:

I.     NATURE OF ACTION

       1.1        This is an action brought under the laws of the Commonwealth of Puerto Rico,

seeking compensatory damages for the physical and emotional injuries suffered by Plaintiffs as a

result of the injury sustained in a pathway in the Municipality of Comerio.

       1.2        Said pathway was knowingly kept in dangerous conditions by the Municipality of

Comerio, even under plain view, and allowed to continue in such a dangerous state.

II.    JURISDICTION AND VENUE

       2.1        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, inasmuch

as the claims involve citizens that are residents and are domiciled in different States of the United

States of America and the damages suffered by Plaintiff exceed the amount of $75,000.00,
            Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 2 of 8



excluding costs and interests.

       2.2     Venue is proper in the instant case as all claims arise from events that occurred

within the jurisdiction of this Court in the Commonwealth of Puerto Rico.

       2.3     The plaintiff demands that all issues of material fact be tried by jury.

III.   PARTIES TO THE ACTION

       3.1     Plaintiff KAREN D. GARCIA (hereinafter referred to as “GARCIA” or

“Plaintiff”) is of legal age, single, and a resident of Tampa, Florida. She is an injured party to this

case due to Defendant’s negligence and misconduct. She also appears on behalf of her minor son

DM, infra.

       3.2     Plaintiff DM (“DM” or “Plaintiff”) is a minor, resident of the State of Florida and

the injured party to this case due to Defendant’s negligence and misconduct. He appears through

his legal guardian, his mother and Plaintiff to the action, KAREN D. GARCIA.

       3.3     The    MUNICIPALITY            OF       COMERIO       (hereinafter   referred   to   as

“MUNICIPALITY”) is a governmental entity created by law with the capacity to sue and be sued.

The Municipality is the owner of the pathway in which the accident object of this complaint

occurred.

       3.4     Defendant QBE SEGUROS (“QBE”) is an entity incorporated in and with its

principal place of business in San Juan, Puerto Rico, who issued an insurance policy in favor of

the MUNICIPALITY OF COMERIO that covers the pathway infrastructure in which the

accident object of this complaint occurred.

       3.5     Defendants INSURERS 1-10 are, by information and belief, the ten (10) business

entities organized under the laws of a State of the Union different from that of Plaintiffs, whose

real name is presently unknown, and that have issued insurance policies that covers the vehicle




                                                   2
             Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 3 of 8



involved in the accident object of this complaint, of any kind including excess or umbrella policies,

that cover all or part of the risks, damages, occurrences and/or events alleged in this complaint.

       3.6      Defendants UNKNOWN DEFENDANTS 1-10 are, by information and belief, the

ten (10) business entities or natural persons that could be liable to Plaintiff for creating the risk

condition that caused her accident and her damages or for being responsible for paying the

compensation to which she is ultimately entitled to.

IV.    FACTS COMMON TO ALL CAUSES OF ACTION

       4.1      On or about May 13, 2018, in the afternoon hours, around 2:30 p.m. DM, a minor,

was walking through a municipal pathway that provided access to the property of Ms. Anahilda

Melendez. That pathway connects with Road 780 near Kilometer 5, Hectometer 4.9, entering an

area known as “Los Melendez” Sector, in Comerio, Puerto Rico.

       4.2      In the municipal pathway where minor DM was injured there was marked

indentation where the area had caved-in causing him to lose his balance, falling and landing on his

arms. As a result of the fall, minor DM sustained, among other injuries, a double fracture in his

right arm.

       4.3      As a result of the injuries, DM required hospital intervention. His right arm had to

be immobilized with a cast and required subsequent aftercare. To date, DM has a diminished

function of his right arm.

       4.4      The above-mentioned accident was caused solely by the negligence of the

MUNICIPALITY when it failed to properly maintain the public pathway in an area where

pedestrians used such facilities.

       4.5      The MUNICIPALITY knew or should have known about the existence of said

hazardous and perilous condition negligently maintained by its employees or agents, and it was



                                                 3
          Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 4 of 8



reasonably foreseeable to Defendant that such condition could, and did, pose a threat to the safety

and well-being of the tourists, citizens, visitors and any other person lawfully using said area,

including Plaintiff, but did nothing to eliminate such dangerous condition or warn about its

existence before the occurrence of the fall suffered by Claimant.

       4.6     The MUNICIPALITY had a duty towards the tourists, citizens, visitors and others

to keep the sidewalks and pathways in a reasonably safe condition and to reasonably inspect the

same according to applicable standards, as well as pursuant to its knowledge and experience, for

the existence of any hazards and dangerous conditions, in order to prevent the pedestrians and

others lawfully using said grounds, including Plaintiff, from being exposed to any foreseeable risk

or peril of bodily injury, damage or harm.

       4.7     The MUNICIPALITY had a duty towards tourists, citizens, visitors and others to

provide adequate supervision, training, and instructions to its employees or agents to ensure these

individuals could identify and recognize hazardous and dangerous conditions, so that they could

adequately take any proper, reasonable and necessary precautions or measures required to protect

the pedestrians and others lawfully in Municipal grounds, including Plaintiff, from being exposed

to any foreseeable risk or peril of bodily injury, damage or harm.

       4.8     The MUNICIPALITY was negligent in that it breached and utterly failed to

comply with its duties to:

               a. properly inspect the pathway in order to identify hazardous, perilous or
               dangerous conditions;

               b. warn, remove or eliminate hazardous, perilous or dangerous conditions;

               c. properly train and instruct its agents or employees to maintain the pathway’s in
               a reasonably safe condition for the use of the pedestrians and others -- including,
               but not limited to, training and instructions on how to adequately inspect, identify
               and remove or eliminate or warn against hazardous, perilous or dangerous
               conditions; and,



                                                4
          Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 5 of 8




               d. maintain the pathway’s grounds in reasonably safe conditions, free from
               hazardous, perilous or dangerous conditions.

               e. warn of the existing risk of harm.

       4.9     It was reasonably foreseeable to the MUNICIPALITY that its failure to comply

with one or more of the previously mentioned duties could cause the pedestrians and others

lawfully using said grounds to suffer injuries, damages and harm, as those occasioned to and

suffered by DM.

       4.10    The sole and exclusive negligence of the MUNICIPALITY was the proximate or

adequate cause of the injuries, damages and losses suffered by the plaintiff, stated hereinafter.

       4.11    Because of the MUNICIPALITY’S breach of duty of care to the Plaintiffs, they

have sustained and suffered the loss and damages complained of herein.

       4.12    The sole and exclusive negligence of Defendants was the proximate or adequate

cause of the injuries, damages and losses suffered by the Plaintiffs, stated hereinafter.

       4.13    QBE issued an insurance policy that covers the area where the accident occurred as

well as the damages suffered by plaintiffs, under whose express terms QBE and the Municipality

of Comerio are jointly and severally liable to Plaintiff for the damages suffered.

       4.14    INSURERS 1-10 are liable to Plaintiff up to the limits of the insurance policy that

they issued.

       4.15    UNKNOWN DEFENDANTS 1-10 are liable to Plaintiffs for their negligence in

the occurrence of the accident which ultimately is the direct or contributory cause of the accident

or for having the obligation to pay any compensation that Plaintiff is entitled to.




                                                  5
          Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 6 of 8



V.        FIRST CAUSE OF ACTION

        5.1     The preceding paragraphs are literally incorporated herein and are made part of this

paragraph as if fully set forth herein.

        5.2     As a direct result of the above-stated negligent acts and/or omissions of Defendant,

DM suffered shock and trauma to his body, including his muscular, skeletal and nervous systems;

and, he sustained an upper body injury, which required hospital intervention, immobilization and

will most probably require additional medical care in the near future.

        5.3     As a direct consequence of the severe shock and trauma DM sustained, he suffered

and continues to suffer from persistent and excruciating physical pains, aches and neurological

deficits. Moreover, these injuries have caused him to suffer from loss or limitations of movement

and potentially permanent and partial disabilities; and, to undergo organic, functional,

physiological and neurological changes of a premature, degenerative and progressive nature. All

of these injuries have also substantially limited his capacity to perform activities common for

people of his age and sex, as well as his ability to participate and/or attend customary social and

recreational activities and entertainment functions with his family and friends.

        5.4     For these physical pains, injuries and disabilities, DM is entitled to receive and

hereby demands just and fair compensation from Defendant, for a reasonable amount of not less

than ONE MILLION DOLLARS ($1,000,000.00).

VI.     SECOND CAUSE OF ACTION

        6.1     The preceding paragraphs are literally incorporated herein and are made part of this

paragraph as if fully set forth herein.

        6.2     As a direct consequence of the above-stated negligent acts and/or omissions of

Defendant and the resultant physical pains, injuries and disabilities sustained by DM, he suffered,




                                                 6
            Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 7 of 8



is suffering and will continue to suffer from permanent and severe mental anguish and emotional

distress.

        6.3     As a further direct consequence of the foregoing, DM sustained a loss of happiness

and the capacity to enjoy life, and an inability to maintain normal social and familial relationships.

        6.4     For these mental and emotional damages, DM is entitled to receive and demands

just and fair compensation from Defendants, for a reasonable amount of not less than ONE

MILLION DOLLARS ($1,000,000.00).

VII.    THIRD CAUSE OF ACTION

        7.1     The preceding paragraphs are literally incorporated herein and are made part of this

paragraph as if fully set forth herein.

        7.2     As a direct consequence of the above-stated negligent acts and/or omissions of

Defendant and the resultant physical injuries, pain and disabilities, and mental anguish and distress

suffered by DM, his mother GARCIA suffered, is suffering and will continue to suffer, for an

indeterminate period of time, a loss of the company, aid, assistance, affection, enjoyment,

happiness, services and moral support he derived and would have continued to derive from his

brother, but for said negligence, all of which has caused him to sustain severe mental anguish and

emotional distress.

        7.3     For these mental and emotional damages, GARCIA is entitled to receive and

hereby demands just and fair compensation from the defendants, for a reasonable amount of not

less than EIGHT HUNDRED THOUSAND DOLLARS ($800,000.00).

VIII. PREJUDGEMENT INTEREST, ATTORNEY FEES AND COSTS




                                                  7
          Case 3:19-cv-01003-DRD Document 1 Filed 01/03/19 Page 8 of 8



        WHEREFORE, it is respectfully requested that Judgment be entered by this Honorable

Court in favor of the Plaintiff and against the defendant:

        a. granting the plaintiff all the sums and remedies requested in the complaint;

        b. imposing upon the defendants the payment of all costs and expenses to be incurred in

        this lawsuit;

        c. awarding Plaintiff a reasonable amount for attorneys' fees; and,

        d. granting the Plaintiff any other relief that they may be entitled to as a matter of law.

        RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 3rd day of January,
2019.

                                                                       QUINTANA & SUÁREZ, P.S.C.
                                                                               PARTE DEMANDANTE
                                                                                     400 Calle Calaf
                                                                                          PMB #165
                                                                   San Juan, Puerto Rico 00918-1314
                                                                              Tel.     787-761-1067
                                                                                       787-761-1310
                                                                              Fax      787-283-9994
                                                             Email: jorgequintanalajara@gmail.com

                                                                      S:/ Jorge R. Quintana Lajara
                                                                                U.S.D.C. No 219203


                                                                     PEDRO R. VAZQUEZ, III PSC

                                                                     PMB No. 153
                                                                     Esmeralda Ave, Suite 2
                                                                     Guaynabo, PR 00969-4457
                                                                     (787) 925-4669
                                                                     Prvazquez3@gmail.com

                                                                     s/Pedro R. Vazquez
                                                                     Pedro R. Vázquez
                                                                     USDC No. 216311




                                                  8
